UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-32534 ZAP (Exact name of registrant as specified in its charter) California 94-3210624 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 501 4th Street Santa Rosa, California (Address of principal executive offices) (Zip Code)) Registrant’s telephone number, including area code: (707)525-8658 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data Filer required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo x As of May 12, 2014, there were392,702,074 shares outstanding of the registrant’s common stock. 1 INDEX Page No. PART I. Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2014 and December 31, 2013 3 Condensed Consolidated Statements of Operations and Comprehensive loss for the three months ended March 31, 2014 and 2013 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2014 and 2013 6 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 PART II. Other Information Item 1. Legal Proceedings 29 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 31 SIGNATURES 32 2 ZAP AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted Cash Notes receivable - Accounts receivable Inventories, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Land use rights, net Other assets: Distribution fees for Jonway Products and Better Worlds Products,net Intangible assets, net Goodwill Due from related party Deposits and other assets Total other assets Total assets $ $ See accompanying notes to the unaudited condensed consolidated financial statements 3 ZAP AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) March 31, December 31, LIABILITIES ANDEQUITY Current liabilities: Short term loans $ $ Convertible Bond Senior convertible debt Accounts payable Accrued liabilities Notes payable Advances from customers Taxes payable Due to related party Other payables Total current liabilities Long term liabilities: Accrued liabilities and others Total liabilities Commitments and contingencies ZAP Shareholders' Equity Common stock, no par value; 800 million shares authorized; 302,518,002 and 302,518,002 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Accumulated other comprehensive income Accumulated deficit ) ) Total ZAP shareholders’ equity ) Non-controlling interest Total equity Total liabilities and equity $ $ See accompanying notes to the unaudited condensed consolidated financial statements 4 ZAP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (In thousands; except per share data) (Unaudited) For the Three months ended March 31, Net sales $ $ Cost of goods sold ) ) Gross profit ) Operating expenses: Sales and marketing General and administrative Research and development Total operating expenses Loss from operations ) ) Other income (expense): Interest expense, net ) ) Loss from equity injoint venture - ) Other Income Total income (expense) ) ) Loss before income taxes ) ) Income tax benefit(expense) ) 13 Net Loss $ ) $ ) Less: loss attributable to non-controlling interest Net loss attributable to ZAP’s common shareholders $ ) $ ) Net Loss ) ) Other Comprehensive income(loss) Foreign currency translation adjustments ) Other comprehensive income(loss) ) Total comprehensive income (loss) ) ) Less : Comprehensive loss attributable to non-controlling interest Comprehensive loss attributable to ZAP’s common shareholders $ ) $ ) Net loss per share attributable to common shareholders: Basic and diluted $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted See accompanying notes to the unaudited condensed consolidated financial statements 5 ZAP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net loss to cash (used in) operating activities: Stock-based employee compensation 34 85 Depreciation and amortization Provision for (recovery of) doubtful accounts 2 (6 ) Inventory reserve ) ) Loss from joint venture and other investments - Deferred tax expense(benefit) ) Amortization of debt discount 91 Changes in assets and liabilities: Accounts receivable ) Notes Receivable Inventories 73 Prepaid expenses and other assets ) Due from related parties ) Accounts payable ) ) Accrued liabilities ) ) Taxes Payable ) Advances from customers ) ) Due to related parties - Other payables ) ) Net cash used for operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment ) ) Net cash flows used in investing activities: ) ) See accompanying notes to the unaudited condensed consolidated financial statements 6 ZAP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Three months ended March 31, CASH FLOWS FROM FINANCING ACTIVITIES Change in restricted cash ) Proceeds from notes payable Proceeds from short term loans Proceeds from equity investment - Repayments of notes payable ) ) Payments of short term loans ) ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents (7
